Exhibit 10.1

 
INSULET CORPORATION
 
AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN
 
1.                Purpose.  Insulet Corporation (the “Company”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  The Board of Directors of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of an involuntary termination of employment,
either before or after a Change in Control (as defined in Section 2 hereof),
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that the Insulet Corporation Amended and Restated Executive
Severance Plan (the “Plan”) should be adopted to reinforce and encourage the
continued attention and dedication of the Company’s officers with the title of
Vice President or higher (each, a “Covered Executive” and collectively, the
“Covered Executives”) to their assigned duties without distraction.  Nothing in
this Plan shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Covered
Executive and the Company, the Covered Executive shall not have any right to be
retained in the employ of the Company.
 
2.                Definitions.  The following terms shall be defined as set
forth below:
 
(a)            “Base Salary” shall mean the annual base salary in effect
immediately prior to the Terminating Event.
 
(b)            “Cause” shall mean, and shall be limited to, the occurrence of
any one or more of the following events:
 
(i)            conduct by the Covered Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; or
 
(ii)           the commission by the Covered Executive of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Covered Executive that would reasonably be expected to result in
material injury to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or
 
(iii)         willful and deliberate material non-performance by the Covered
Executive of his duties hereunder (other than by reason of the Covered
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Company; or
 
(iv)        a breach by the Covered Executive of any of the provisions contained
in Section 5 of this Plan; or
 
(v)         a material violation by the Covered Executive of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or

                                (vi)     willful failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the willful inducement of others
to fail to cooperate or to produce documents or other materials in connection
with such investigation.
 

--------------------------------------------------------------------------------

 
For purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to act, on
the Covered Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Covered Executive without reasonable belief that the Covered
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.
 
(c)            “Change in Control” shall be deemed to have occurred upon the
occurrence of any one of the following events, so long as such event constitutes
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company for purposes of
Section 409A of the Code:
 
 
(i)            any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
(ii)          persons who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the date hereof shall be considered an
Incumbent Director if such person’s election was approved by or such person was
nominated for election by either (A) a vote of at least a majority of the
Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or
 
(iii)      the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (i).
 
(d)            “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(e)            “Good Reason” shall mean that the Covered Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events:
 
(i)            a material diminution in the Covered Executive’s
responsibilities, authority or duties; or
 
(ii)          a material reduction in the Covered Executive’s Base Salary except
for across-the-board salary reductions similarly affecting all or substantially
all management employees; or
 
(iii)         the relocation of the Company offices at which the Covered
Executive is principally employed to a location more than 50 miles from such
offices.
 
(f)            “Good Reason Process” shall mean:
 
(i)            the Covered Executive reasonably determines in good faith that a
“Good Reason” condition has occurred;
 
(ii)          the Covered Executive notifies the Company in writing of the
occurrence of the Good Reason condition within 30 days of the occurrence of such
condition;
 
(iii)         the Covered Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition;
 
(iv)        notwithstanding such efforts, the Good Reason condition continues to
exist following the Cure Period; and
 
(v)      the Covered Executive terminates his employment within 30 days after
the end of the Cure Period.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.
 
(g)            “Pro-Rata Bonus” shall mean an amount equal to a pro rata portion
of the cash incentive award for the year of termination based on the degree to
which the applicable Company-based financial performance metrics for the year of
termination were satisfied, and assuming target achievement of any performance
metrics related to individual performance.
 
(h)            “Terminating Event” shall mean any of the following events: (i)
termination by the Company of the employment of the Covered Executive for any
reason other than for Cause, death or disability; or (ii) during the 24-month
period following the occurrence of a Change in Control, the termination by the
Covered Executive of his or her employment with the Company for Good Reason. 
Notwithstanding the foregoing, a Terminating Event shall not be deemed to have
occurred herein solely as a result of the Covered Executive being an employee of
any direct or indirect successor to the business or assets of the Company.
 
3.                Termination Benefits.  In the event a Terminating Event occurs
with respect to a Covered Executive, the Company shall pay or provide to the
Covered Executive any earned but unpaid Base Salary, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the Covered
Executive may be entitled to under any employee benefit plan of the Company
within the time required by law but in no event more than 30 days after the
Terminating Event.  In such event, the Covered Executive shall also remain
eligible to receive a cash incentive award for the year prior to the Covered
Executive’s termination to the extent any such bonus has not yet been determined
and/or paid, in which case such bonus, if earned by the Covered Executive under
the terms of the applicable cash incentive plan, shall be paid at the same time
as payments are made to other participants in the applicable cash incentive
plan, but in no event later than March 15 of the year of the Terminating Event.
 
(a)            Additional Benefits Upon Termination Other Than Within 24 Months
Following Change in Control.  In the event that the Terminating Event occurs
other than during the 24-month period following the occurrence of a Change in
Control, then subject to and contingent upon the Covered Executive’s continued
satisfaction of the obligations imposed on the Covered Executive pursuant to
Section 5 and the execution of a general release of claims as provided by the
Company (the “Release”) by the Covered Executive and the expiration of any
revocation period with respect to such Release within 60 days of the Terminating
Event, the Company shall:
 
4

--------------------------------------------------------------------------------

 
 
(i)            pay the Covered Executive an amount equal to one times (two times
if the Covered Executive is the Company’s Chief Executive Officer) the amount of
the Base Salary of the Covered Executive;
 
(ii)          solely in the case of a Covered Executive who is a President,
Senior Vice President or Executive Vice President of the Company, pay the
Covered Executive an amount equal to one times the higher of the Covered
Executive’s target cash incentive plan bonus for the year of the Covered
Executive’s termination or actually achieved cash incentive plan bonus for the
year prior to the Covered Executive’s termination;
 
(iii)        solely in the case of a Covered Executive who is a President,
Senior Vice President or Executive Vice President of the Company, pay the
Covered Executive the Pro-Rata Bonus;
 
(iv)        continue to provide health and dental insurance coverage to the
Covered Executive, on the same terms and conditions as though the Covered
Executive had remained an active employee, for 12 months (24 months if the
Covered Executive is the Company’s Chief Executive Officer) following the
Terminating Event; and
 
(v)      reimburse the Covered Executive for outplacement services not to exceed
$15,000 ($25,000 if the Covered Executive is a President, Senior Vice President,
Executive Vice President, or Chief Executive Officer of the Company), provided
that such expenses are incurred by the Covered Executive within 12 months of the
termination of employment and such reimbursement shall be made by the Company
within 30 days of receipt of satisfactory evidence of such expenses (and in no
event later than the end of the calendar year following the calendar year in
which the expense was incurred).
 
The amounts set forth in Sections 3(a)(i) and (ii) shall be paid, subject to
Section 9 and clause (b) below, in substantially equal installments in
accordance with the Company’s payroll practice over 12 (24 months if the Covered
Executive is the Company’s Chief Executive Officer) months; provided, however,
that payments for the first 2 months of the period shall not be made until the
first payroll date that occurs following the 60-day period beginning on the date
of the Terminating Event.  The amount, if any, set forth in Section 3(a)(iii)
shall be paid at the same time as bonuses are paid to executives of the Company
generally, but in no event later than March 15 of the year following the
completion of the performance period.
 
(b)            Additional Benefits Upon Termination Within 24 Months Following
Change in Control.  In the event that the Terminating Event occurs during the
24-month period following the occurrence of a Change in Control, then subject to
and contingent upon the Covered Executive’s continued satisfaction of the
obligations imposed on the Covered Executive pursuant to Section 5 and the
execution of the Release by the Covered Executive and the expiration of any
revocation period with respect to such Release within 60 days of the Terminating
Event, the Company shall:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)        pay and provide the Covered Executive each of the benefits and
amounts provided for under Sections 3(a)(i), (a)(ii), (a)(iii), (a)(iv) and
(a)(v) above, except that:
 
(A)        in lieu of the amounts provided for under Section 3(a)(i), a
President, Senior Vice President or Executive Vice President of the Company
shall be entitled to an amount equal to two times the amount of the Base Salary
of the Covered Executive;
 
(B)         in lieu of the amount provided for under Section 3(a)(ii), a
President, Senior Vice President or Executive Vice President of the Company
shall be entitled to an amount equal to two times the higher of their target
cash incentive plan bonus for the year of the Covered Executive’s termination or
actually achieved cash incentive plan bonus for the year prior to the Covered
Executive’s termination;
 
(C)         the amounts set forth in Sections 3(a)(ii) and (3)(a)(iii) shall be
payable to a Covered Executive even if such person is not a President, Senior
Vice President or Executive Vice President of the Company; and
 
(D)         the full amount of the payments provided for under Sections 3(a)(i)
and (a)(ii), or Sections 3(b)(i)(A) and (b)(i)(B), as applicable, shall be made
via a single lump sum payment paid on the first business day following the
expiration of the 60-day period beginning on the date of the Terminating Event;
and
 
(ii)      cause all outstanding stock options and other stock-based awards held
by the Covered Executive to immediately accelerate and become fully exercisable
or nonforfeitable as of the Covered Executive’s Terminating Event.
 
4.                Additional Limitation.
 
(a)            Anything in this Plan to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Covered Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:
 
 
(i)            If the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the Federal, state, and local income and employment
taxes payable by the Covered Executive on the amount of the Severance Payments
which are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Covered Executive shall be entitled to the full benefits
payable under this Plan.
 
(ii)       If the Threshold Amount is less than (A) the Severance Payments, but
greater than (B) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Plan shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.  In such event, the Severance Payments
shall be reduced in the following order:  (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)            For the purposes of this Section 4, “Threshold Amount” shall mean
three times the Covered Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Covered
Executive with respect to such excise tax.
 
(c)            The determination as to which of the alternative provisions of
Section 4(a) shall apply to the Covered Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Covered Executive within 15 business days of the Terminating Event, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Covered Executive.  For purposes of determining which of the alternative
provisions of Section 4(a) shall apply, the Covered Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Covered Executive’s
residence on the Terminating Event, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.  Any determination by the Accounting Firm shall be binding upon the
Company and the Covered Executive.
 
5.                  Confidential Information, Noncompetition and Cooperation.
 
(a)            Confidentiality.  The Covered Executive understands and agrees
that the Covered Executive’s employment creates a relationship of confidence and
trust between the Covered Executive and the Company with respect to all
Confidential Information (as defined below).  At all times, both during the
Covered Executive’s employment with the Company and after his or her
termination, the Covered Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Covered Executive’s duties to
the Company.
 
(b)            Confidential Information.  As used in this Plan, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. 
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know‑how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company.  Confidential Information includes information
developed by the Covered Executive in the course of the Covered Executive’s
employment by the Company, as well as other information to which the Covered
Executive may have access in connection with the Covered Executive’s
employment.  Confidential Information also includes the confidential information
of others with which the Company has a business relationship.  Notwithstanding
the foregoing, Confidential Information does not include information in the
public domain, unless due to breach of the Covered Executive’s duties under
Section 5(a).
 
7

--------------------------------------------------------------------------------

 
(c)            Documents, Records, etc.  All documents, records, data,
apparatus, equipment and other physical property, whether or not pertaining to
Confidential Information, which are furnished to the Covered Executive by the
Company or are produced by the Covered Executive in connection with the Covered
Executive’s employment will be and remain the sole property of the Company.  The
Covered Executive will return to the Company all such materials and property as
and when requested by the Company.  In any event, the Covered Executive will
return all such materials and property immediately upon termination of the
Covered Executive’s employment for any reason.  The Covered Executive will not
retain with the Covered Executive any such material or property or any copies
thereof after such termination.
 
(d)            Noncompetition and Nonsolicitation.  During the employment of the
Covered Executive and for 12 months (24 months if the Covered Executive is the
Company’s Chief Executive Officer) thereafter, the Covered Executive (i) will
not, directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Company (other than terminations of employment of subordinate employees
undertaken in the course of the Covered Executive’s employment with the
Company); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Company.  The Covered Executive understands that the restrictions set
forth in this Section 5(d) are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.  For purposes of this Plan, the term “Competing
Business” shall mean a business conducted anywhere in the United States that is
competitive with any business which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the Covered
Executive.  Notwithstanding the foregoing, the Covered Executive may own up to
one percent of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.
 
(e)            Litigation and Regulatory Cooperation.  During and after the
Covered Executive’s employment, the Covered Executive shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the Covered
Executive was employed by the Company.  The Covered Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after the Covered Executive’s employment, the Covered Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Covered
Executive was employed by the Company.  The Company shall reimburse the Covered
Executive for any reasonable out‑of‑pocket expenses incurred in connection with
the Covered Executive’s performance of obligations pursuant to this Section
5(e).
 
8

--------------------------------------------------------------------------------

 
(f)            Non-Disparagement.  During the employment of the Covered
Executive and after the termination of employment of the Covered Executive, the
Covered Executive agrees not to make or cause to be made, directly or
indirectly, any statement to any person criticizing or disparaging the Company
or any of its stockholders, directors, officers or employees or commenting
unfavorably or falsely on the character, business judgment, services, products,
business practices or business reputation of the Company or any of its
stockholders, directors, officers or employees.
 
(g)            Injunction.  The Covered Executive agrees that it would be
difficult to measure any damages caused to the Company which might result from
any breach by the Covered Executive of the promises set forth in this Section 5,
and that in any event money damages would be an inadequate remedy for any such
breach.  Accordingly, subject to Section 6 of this Plan, the Covered Executive
agrees that if the Covered Executive breaches, or proposes to breach, any
portion of this Plan, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.
 
 
6.                Arbitration of Disputes.  Any controversy or claim arising out
of or relating to this Plan or the breach thereof or otherwise arising out of
the Covered Executive’s employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
whether based on age or otherwise) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Boston, Massachusetts in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators.  In the
event that any person or entity other than the Covered Executive or the Company
may be a party with regard to any such controversy or claim, such controversy or
claim shall be submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 6 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 6 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 6.
 
7.                 Consent to Jurisdiction.  To the extent that any court action
is permitted consistent with or to enforce Section 6 of this Plan, the parties
hereby consent to the jurisdiction of the Superior Court of The Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the Covered
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
8.                Withholding.  All payments made by the Company under this Plan
shall be net of any tax or other amounts required to be withheld by the Company
under applicable law.
 
9

--------------------------------------------------------------------------------

 
9.                Section 409A.
 
(a)            Anything in this Plan to the contrary notwithstanding, if at the
time of the Covered Executive’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Covered Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Covered Executive becomes
entitled to under this Plan would be considered deferred compensation subject to
the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided until the
date that is the earlier of (A) six months and one day after the Covered
Executive’s separation from service, or (B) the Covered Executive’s death.
 
(b)            The parties intend that this Plan will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Plan is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.
 
(c)            The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
 
(d)            The Company makes no representation or warranty and shall have no
liability to the Covered Executive or any other person if any provisions of this
Plan are determined to constitute deferred compensation subject to Section 409A
of the Code but do not satisfy an exemption from, or the conditions of, such
Section.
 
10.             Notice and Date of Termination.
 
(a)            Notice of Termination.  After the occurrence of a Termination
Event, such event shall be communicated by written Notice of Termination from
the Company to the Covered Executive or vice versa in accordance with this
Section 10.  For purposes of this Plan, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Plan
relied upon and the Date of Termination.
 
10

--------------------------------------------------------------------------------

 
(b)            Date of Termination.  “Date of Termination,” with respect to any
purported termination of a Covered Executive’s employment, shall mean the date
specified in the Notice of Termination.
 
(c)            Notice to the Company.  Covered Executive will send all
communications to the Company relating to this Plan, in writing, addressed as
follows, subject to change when notified by the Company:
 
Insulet Corporation
Attention:  General Counsel
600 Technology Park Drive, Suite 200
Billerica, MA 01821


(d)            Notice to the Executive.  Company will send all communications to
the Covered Executive, relating to this Plan, in writing, addressed to the
Covered Executive at the last address the Covered Executive has filed in writing
with the Company.
 
11.             No Mitigation.  The Covered Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Covered Executive by the Company under this Plan.  Further, the amount of any
payment provided for in this Plan shall not be reduced by any compensation
earned by the Covered Executive as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by the
Covered Executive to the Company, or otherwise.
 
12.             Benefits and Burdens.  This Plan shall inure to the benefit of
and be binding upon the Company and the Covered Executives, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of a Covered Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under this Plan, the Company
shall continue such payments to the Covered Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Covered
Executive fails to make such designation).
 
13.             Enforceability.  If any portion or provision of this Plan shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.
 
14.             Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Plan, or the
waiver by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
15.             Notices.  Any notices, requests, demands, and other
communications provided for by this Plan shall be sufficient if in writing and
delivered in person or sent by registered or certified mail, postage prepaid, to
a Covered Executive at the last address the Covered Executive has filed in
writing with the Company, or to the Company at their main office, attention of
the Board of Directors.
 
 
11

--------------------------------------------------------------------------------

 
16.             Effect on Other Plans.  Nothing in this Plan shall be construed
to limit the rights of the Covered Executives under the Company benefit plans,
programs or policies.
 
17.             Amendment or Termination of Plan.  The Company may amend or
terminate this Plan at any time or from time to time.
 
18.             Governing Law.  This Plan shall be construed under and be
governed in all respects by the laws of The Commonwealth of Massachusetts.
 
19.             Obligations of Successors.  In addition to any obligations
imposed by law upon any successor to the Company, the Company will use its
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
ADOPTED:  May 8, 2008
AMENDED:  November 14, 2008
AMENDED:   December 16, 2010
AMENDED:  February 1, 2015
AMENDED: March 25, 2016
AMENDED: December 14, 2016


12